Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation. Formula.

                                           ***

       (c) Substantial or Shared Physical Custody.

              (1)     When the children spend 40% or more of their time during the year
with the obligor, a rebuttable presumption arises that the obligor is entitled to a
reduction in the basic support obligation to reflect this time. This rebuttable presumption
also applies in high income cases decided pursuant to Rule 1910.16-3.1. Except as
provided in subsection[s] (2) [and (3)] below, the reduction shall be calculated pursuant
to the formula set forth in Part II of subdivision (a) of this rule. For purposes of this
provision, the time spent with the children shall be determined by the number of
overnights they spend during the year with the obligor.

                                           ***

Rule 1910.16-7. Support Guidelines. Awards of Child Support When There are
Multiple Families.

        (a)   When the total of the obligor’s basic child support obligations equals fifty
percent or less of his or her monthly net income, there will generally be no deviation
from the guideline amount of support on the ground of the existence of a new family.
For example, where the obligor requests a reduction of support for one child of the first
marriage on the basis that there is a new child of the second intact marriage, and the
relevant monthly net incomes are $2,500 for the obligor, $500 for the former spouse and
$1,300 for the current spouse, the request for a reduction will be denied because the
total support obligation of $[1,141] 1,140 ($[593] 584 for the first child and $[548] 556
for the second child) is less than half of the obligor’s monthly net income.

                                           ***

Rule 1910.17. Support Order. Effective Date. Change of Circumstances. Copies
of Order. Priority of Distribution of Payments.

                                           ***

       (d)    The priorities for distribution of payments and/or collections from the
obligor, without regard to the source of the funds or method of collection, are as follows:

              (1)    monthly current child support.

              (2)    medical, child care or other court-ordered child support-related
expenses.

              (3)    monthly ordered amount toward child support arrears.
             (4)    monthly current spousal support or alimony pendente lite.

             (5)    remaining child support arrears.

              (6)    monthly ordered amount toward spousal support or alimony
pendente lite arrears.

             (7)    remaining spousal support or alimony pendente lite arrears.

             (8)    court costs and fees.

                                            ***

Rule 1910.27. Form of Complaint. Order. Income Statements and Expense
Statements. Health Insurance Coverage Information Form. Form of Support
Order. Form Petition for Modification. Petition for Recovery of Support
Overpayment.

(a) The complaint in an action for support shall be substantially in the following form:

                                    (Caption)
                             COMPLAINT FOR SUPPORT

                                            ***

WHEREFORE, Plaintiff requests that an order be entered on behalf of the
aforementioned child(ren) and/or spouse for reasonable support and medical coverage.

___________________________________________                     ________________

      Date                                        Plaintiff or Attorney for Plaintiff

      I verify that the statements made in this Complaint are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904, relating to unsworn falsification to authorities.

_________________________________________________________________
     Date                                             Plaintiff


                                            ***

      (h)     A petition for recovery of a support overpayment when a support order
remains in effect shall be in substantially the following form:



                                             2
                                         (Caption)
              Petition for Recovery of Support Overpayment in Active Case.

  1. Obligor and Obligee are parties in a support action at the docket number captioned
above.

  2. There is an overpayment owing to Obligor in an amount in excess of two months of
the monthly support obligation.

  Wherefore, Obligor requests that, pursuant to Pa.R.C.P. No. 1910.19(g)(1), the
charging order be reduced by 20% or an amount sufficient to retire the overpayment by
the time the charging order is terminated.

____________________________________________________________________

Date                                       Petitioner or Attorney for Petitioner

  I verify that the statements in this petition are true and correct to the best of my
knowledge, information and belief. I understand that false statements herein are made
subject to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification to
authorities.

___________                 _______________________________________

  (date)                     ([Obligor] Petitioner signature)

      (i)    A petition for recovery of a support overpayment when a support order has
been terminated shall be in substantially the following form:

                                         (Caption)
              Petition for Recovery of Support Overpayment in Closed Case.

                                            ***

      Wherefore, the plaintiff requests that, pursuant to Pa.R.C.P. No. 1910.19(g)(2),
an order be entered against the defendant and in favor of the plaintiff in the amount of
the overpayment.

___________________________________________                      ________________

       Date                                       Petitioner or Attorney for Petitioner

       I verify that the statements in this petition are true and correct to the best of my
knowledge, information and belief. I understand that false statements herein are made
subject to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification to
authorities.

                                             3
_______________________________________________________________

 (date)                                ([plaintiff] Petitioner signature)

                                 ***




                                  4